Citation Nr: 1714857	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-21 578	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, evaluated as 30 percent disabling prior to March 16, 2016, and 80 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the July 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial 30 percent rating, effective September 23, 2010, the date of claim.  The Veteran did not initiate an appeal from the July 2011 determination, but the RO received new and material evidence concerning the issue prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156 (b).  In January 2013, the RO decreased the hearing loss rating to 10 percent, effective December 18, 2012.  Thereafter, the Veteran appealed with respect to the propriety of the decreased rating for his bilateral hearing loss.  

In September 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

The Board remanded the claim for further development in February 2016.  While on remand, the Agency of Original Jurisdiction (AOJ) increased the Veteran's disability rating to 80 percent, effective March 16, 2016 and determined that the appropriate rating for the entire period prior to March 16, 2016, was 30 percent. 


FINDING OF FACT

On March 11, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that the Veteran is satisfied with the AOJ determination and requests withdrawal of this appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


